UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC The Funds fiscal year-end recently changed from August 31 to May 31. As a result, this report covers the period from September 1, 2008, to May31, 2009. Municipal bonds posted positive returns for the nine months ended May 31, 2009, despite an unprecedented level of volatility. Municipal bonds fell sharply throughout the last four months of 2008, as a crisis in the credit markets and a deepening economic downturn led investors to shun risk-related assets. However, municipal bonds bounced back in the latter half of the period as unprecedented government intervention helped ease the credit crunch and the economy began to show early signs of stabilization. For the nine months ended May 31, 2009, John Hancock New York Tax-Free Income Funds Class A shares posted a total return of 0.28% at net asset value. By comparison, Morningstar, Inc.s muni New York long fund category produced an average return of 0.05%, while the much broader-based Barclays Capital Municipal Bond Index, the Funds benchmark, returned 3.15%. Because the Fund focuses on a single state, its performance often varies from its broader benchmark index. We believe that the Funds outperformance of its Morningstar peer group average resulted from its defensive positioning, with an emphasis on high-quality municipal bonds and shorter-term securities. This added value during the municipal market sell-off in late 2008 but detracted in the last half of the period as longer-term bonds and lower-quality securities led the municipal market rebound in early2009. The best performers were essential-services revenue bonds, which finance basic services such as utilities, water and sewer. In contrast, widening credit spreads during the period hurt the performance of lower-quality credits (including holdings associated with the Commonwealth of Puerto Rico), although considerable spread tightening at the end of the period mitigated some of the losses. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of thoseindustries. The Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a diversified fund. As a result, credit, market and other risks associated with the Funds investment strategies or techniques may be more pronounced for the Fund than for funds that are diversified. The major factors in this Funds performance are interest rates and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. 6 New York Tax-Free Income Fund | Annual report A look at performance For the period ended May 31, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) SEC 30- day yield Inception (%) as of Class date 1-year 5-year 10-year 1-year 5-year 10-year 5-31-09 A 9-13-87 3.63 2.50 3.56 3.63 13.13 41.91 3.90 B 10-3-96 4.59 2.38 3.46 4.59 12.47 40.56 3.39 C 4-1-99 0.73 2.72 3.32 0.73 14.38 38.59 3.39 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.04%, ClassB 1.74% and Class C  1.74%. Expenses for the current period may be higher than those shown in the Annual operating expenses table for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and on some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | New York Tax-Free Income Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock New York Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-99 $14,056 $14,056 $16,209 C 2 5-31-99 13,859 13,859 16,209 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of May 31, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 New York Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2009 with the same investment held until May 31, 2009. Account value Ending value Expenses paid during on 3-1-09 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,027.00 $3.30 Class B 1,000.00 1,025.20 5.05 Class C 1,000.00 1,025.20 5.16 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 1 Expenses are equal to the Funds annualized expense ratio of 1.29%, 1.98%, and 2.02% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 92/365 (to reflect the three month period). Annual report | New York Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2008, with the same investment held until May 31, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,018.50 $6.49 Class B 1,000.00 1,015.10 9.95 Class C 1,000.00 1,014.90 10.15 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.29%, 1.98%, and 2.02% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 New York Tax-Free Income Fund | Annual report Portfolio summary Top 10 holdings 1 Metropolitan Transportation Authority, 11-15-34, 5.000% 4.8% Puerto Rico Aqueduct & Sewer Authority, 7-1-11, 10.921% 4.2% New York State Dormitory Authority, 5-15-19, 5.500% 3.9% Triborough Bridge & Tunnel Authority, 1-1-21, 6.125% 3.3% Oneida County Industrial Development Agency, 7-1-29, Zero 3.0% City of New York 12-1-17, 5.250% 2.8% Long Island Power Authority, 4-1-39, 5.750% 2.8% New York Local Assistance Corp., 4-1-17, 5.500% 2.5% Virgin Islands Public Finance Authority, 10-1-18, 5.875% 2.4% New York City Municipal Water Finance Authority, 6-15-20, Zero 2.2% Industry composition General obligation bonds 6% Airport 5% Revenue bonds Power 5% Education 19% Facilities 3% Other revenue 19% Tobacco 3% Water & sewer 11% Development 3% Health care 9% Health care services 2% Transportation 6% Other 3% Utilities 6% Quality composition 2 AAA 27% BBB 21% AA 32% BB 2% A 15% Other 3% 1 As a percentage of net assets on May 31, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on May 31, 2009. 3 Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of thoseindustries. Annual report | New York Tax-Free Income Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-09 Interest Maturity Par value State, issuer, description rate date Value Tax-exempt long-term bonds 97.14% (Cost $55,278,731) New York 85.54% Albany Parking Authority, Prerefunded, Ser. A 5.625% 07-15-25 $385 426,287 Unrefunded, Ser. A 5.625 07-15-25 365 368,562 Chautauqua Asset Securitization Corp. 6.750 07-01-40 1,000 854,990 City of New York, General Obligation, Ser. B 5.250 12-01-17 1,500 1,586,715 General Obligation, Ser. E-1 6.250 10-15-28 500 556,595 General Obligation, Ser. J 5.000 05-15-23 1,000 1,021,500 Herkimer County Industrial Development Agency, Folts Adult Home Inc., Ser. A 5.500 03-20-40 990 1,049,994 Long Island Power Authority, Ser. A 6.000 05-01-33 1,000 1,096,290 Ser. A 5.750 04-01-39 1,500 1,581,465 Metropolitan Transportation Authority, Ser. A 5.250 11-15-28 1,000 1,031,570 Ser. B 5.000 11-15-34 2,750 2,742,080 Monroe Newpower Corp. 5.100 01-01-16 1,000 929,620 Nassau County Industrial Development Agency, North Shore Health Systems, Ser. A 6.250 11-01-21 275 281,603 New York City Industrial Development Agency, Airis JFK I LLC. Project, Ser. A 5.500 07-01-28 1,000 683,810 Brooklyn Navy Yard Cogeneration Partners 5.650 10-01-28 1,000 713,930 Lycee Francais De NY Project, Ser. A (D) 5.375 06-01-23 1,000 876,680 Polytechnic Projects University 6.125 11-01-30 1,000 1,084,970 Polytechnic Projects University (D) 5.250 11-01-27 1,000 852,500 Terminal One Group Association Project 5.500 01-01-21 1,000 947,420 World Trade Center Project, Ser. A 6.250 03-01-15 1,000 871,460 New York City Municipal Water Finance Authority, Fiscal 2009, Ser. A 5.750 06-15-40 1,000 1,072,430 Ser. C (V) 0.410 06-15-33 200 200,000 Ser D Zero 06-15-20 2,000 1,276,660 Ser. F (V) 0.170 06-15-35 200 200,000 Ser. FF-2 5.000 06-15-40 1,000 991,400 Unrefunded, Ser. B 6.000 06-15-33 460 486,289 See notes to financial statements 12 New York Tax-Free Income Fund | Annual report F I N A N C I A LS T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value New York (continued) New York City Transitional Finance Authority, Fiscal 2009, Ser. S-4 5.500% 01-15-39 $1,000 $1,012,600 Ser. A Zero 11-01-29 1,000 950,150 Ser. B 6.000 11-15-29 1,000 1,063,180 New York Local Assistance Corp., Ser. C 5.500 04-01-17 1,225 1,406,863 New York State Dormitory Authority, City University 4th, Ser. A 5.250 07-01-31 130 141,449 Long Island Jewish Medical Center 5.375 05-01-23 1,000 1,145,290 Miriam Osborn Memorial Home Association, Ser. B (D) 6.875 07-01-25 750 713,250 Orange Regional Medical Center 6.125 12-01-29 750 591,773 St. Luke Roosevelt Hospital, Ser. B Zero 08-15-40 3,000 434,460 State University (D) 5.250 05-15-15 1,000 1,092,840 State University Dormitory, Ser. A 6.000 07-01-30 1,000 1,068,910 State University Facilities, Ser. A 5.500 05-15-19 2,000 2,232,540 University of Rochester, Ser. A (Zero to 7-31-10 then 6.05%) (D) Zero 07-01-25 1,000 998,440 New York State Environmental Facilities Corp., Ser. A 5.000 06-15-34 1,000 1,007,040 Unrefunded, Ser. E 6.875 06-15-10 20 20,101 New York State Thruway Authority, Ser. A 5.000 04-01-22 500 534,510 Oneida County Industrial Development Agency, Hamilton College, Ser. A (D) Zero 07-01-29 5,330 1,723,402 Onondaga County Industrial Development Agency, Aero Syracuse LLC. 6.125 01-01-32 1,000 732,100 Orange County Industrial Development Agency, Arden Hill Care Center, Ser. C 7.000 08-01-31 500 405,390 Port Authority of New York & New Jersey, KICA Partners 6.750 10-01-19 1,500 1,170,960 Suffolk County Industrial Development Agency, Huntington Hospital Project, Ser. B 6.000 11-01-22 1,000 994,480 Triborough Bridge & Tunnel Authority, Series Y 6.125 01-01-21 1,500 1,895,355 Tsasc Inc., Tobacco Settlement, Ser. 1 5.500 07-15-24 730 799,606 Upper Mohawk Valley Regional Water Finance Authority (D) Zero 04-01-22 2,230 1,200,052 Westchester County Healthcare Corp., Ser. A 6.000 11-01-30 1,150 989,207 Yonkers Industrial Development Agency, Yonkers Inc., Ser. A 6.625 02-01-26 1,000 1,087,410 See notes to financial statements Annual report | New York Tax-Free Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Puerto Rico 8.15% Puerto Rico Aqueduct & Sewer Authority, Inverse Floater (B)(D) 10.021% 07-01-11 $2,000 2,411,520 Puerto Rico Public Building Authority, Ser. A (D) 6.250 07-01-12 1,110 1,170,617 Puerto Rico Public Finance Corp., Prerefunded, Series E 5.500 08-01-29 1,005 1,102,666 Virgin Islands 3.45% Virgin Islands Public Finance Authority, Ser. A 6.500 10-01-24 535 581,727 Ser. E 5.875 10-01-18 1,500 1,403,100 Total investments (Cost $55,278,731)  97.14% Other assets and liabilities, net 2.86% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (B) Security has been issued as a leveraged inverse floater bond purchased on the secondary market. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments ACA Financial Guaranty Corp. 4.37% Ambac Financial Group, Inc. 4.25% National Public Financial Guaranty Insurance Corp. 11.15% (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $55,192,347. Net unrealized appreciation aggregated $673,461, of which $3,316,382 related to appreciated investment securities and $2,642,921 related to depreciated investment securities. See notes to financial statements 14 New York Tax-Free Income Fund | Annual report F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-09 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $55,278,731) $55,865,808 Cash 616,602 Receivable for fund shares sold 405,733 Interest receivable 730,410 Other receivables and prepaid assets 5,313 Total assets Liabilities Payable for fund shares repurchased 40,229 Payable to affiliates Accounting and legal services fees 1,453 Transfer agent fees 1,371 Distribution and service fees 20,475 Trustees fees 5,375 Management fees 23,360 Other liabilities and accrued expenses 21,479 Total liabilities Net assets Capital paid-in $57,343,376 Undistributed net investment income 13,814 Accumulated net realized loss on investments (434,143) Net unrealized appreciation on investments 587,077 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($46,210,450 ÷ 3,983,323 shares) $11.60 Class B ($5,747,830 ÷ 495,468 shares) 1 $11.60 Class C ($5,551,844 ÷ 478,525 shares) 1 $11.60 Maximum offering price per share Class A (net asset value per share ÷ 95.5%) 2 $12.15 1 Redemption price is equal to net asset value less an applicable contingent deferred sales charges. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the periods ended 5-31-09 and 8-31-08 These Statements of Operations summarize the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periods stated. Period Year ended ended 5-31-09 1 8-31-08 Investment income Interest $2,280,525 $2,871,021 Total investment income Expenses Investment management fees (Note 5) 200,365 270,335 Distribution and service fees (Note 5) 177,041 248,282 Transfer agent fees (Note 5) 30,328 39,239 Accounting and legal services fees (Note 5) 5,503 5,595 Trustees fees 3,089 3,224 State registration fees 5,683 8,536 Printing and postage fees 23,344 18,852 Professional fees 43,439 21,243 Custodian fees 18,986 27,189 Registration and filing fees 4,964  Proxy fees 16,960  Miscellaneous 5,123 4,484 Total expenses Less expense reductions (Note 5) (159) (696) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on investments 148,292 (43,829) Change in net unrealized appreciation (depreciation) of investments (1,746,498) (277,248) Net realized and unrealized gain (loss) Increase (decrease) in net assets from operations 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. See notes to financial statements 16 New York Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year Year ended ended ended 5-31-09 1 8-31-08 8-31-07 Increase (decrease) in net assets From operations Net investment income $1,745,859 $2,224,738 $2,338,321 Net realized gain (loss) 148,292 (43,829) 42,349 Change in net unrealized appreciation (depreciation) (1,746,498) (277,248) (1,759,574) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (1,423,219) (1,769,992) (1,773,258) Class B (182,377) (324,308) (424,606) Class C (121,788) (110,644) (132,621) Total distributions From Fund share transactions (Note 6) Total increase (decrease) Net assets Beginning of period 54,905,280 54,481,284 60,180,292 Period ended Undistributed net investment income $13,814 $19,069 $19,072 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. See notes to financial statements Annual report | New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 8-31-04 Per share operating performance Net asset value, beginning of period Net investment income 2 0.38 0.51 0.52 0.52 0.52 0.54 Net realized and unrealized gain (loss) on investments (0.36) (0.07) (0.37) (0.21) 0.15 0.36 Total from investment operations Less distributions From net investment income (0.38) (0.51) (0.52) (0.52) (0.52) (0.54) Net asset value, end of period Total return (%) 3 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $46 $44 $40 $43 $44 $44 Ratios (as a percentage of average net assets): Expenses before reductions 1.19 1.04 1.03 1.03 1.06 1.02 Expenses net of fee waivers 1.19 1.04 1.03 1.03 1.06 1.01 Expenses net of all fee waivers and credits 1.19 1.04 1.03 1.03 1.06 1.01 Net investment income 4.50 6 4.28 4.22 4.20 4.18 4.35 Portfolio turnover (%) 22 25 17 32 25 43 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expenses ratios was 0.04%. See notes to financial statements 18 New York Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S CLASS B SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 8-31-04 Per share operating performance Net asset value, beginning of period Net investment income 2 0.32 0.43 0.43 0.43 0.43 0.45 Net realized and unrealized gain (loss) on investments (0.36) (0.07) (0.37) (0.21) 0.15 0.36 Total from investment operations Less distributions From net investment income (0.32) (0.43) (0.43) (0.43) (0.43) (0.45) Net asset value, end of period Total return (%) 3 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $6 $8 $11 $14 $17 $20 Ratios (as a percentage of average net assets): Expenses before reductions 1.89 1.74 1.73 1.73 1.76 1.72 Expenses net of fee waivers 1.89 1.74 1.73 1.73 1.76 1.71 Expenses net of all fee waivers and credits 1.89 1.74 1.73 1.73 1.76 1.71 Net investment income 3.80 6 3.57 3.52 3.50 3.48 3.65 Portfolio turnover (%) 22 25 17 32 25 43 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expenses ratios was 0.04%. CLASS C SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 8-31-04 Per share operating performance Net asset value, beginning of period Net investment income 2 0.32 0.43 0.43 0.43 0.43 0.45 Net realized and unrealized gain (loss) on investments (0.36) (0.07) (0.37) (0.21) 0.15 0.36 Total from investment operations Less distributions From net investment income (0.32) (0.43) (0.43) (0.43) (0.43) (0.45) Net asset value, beginning of period Total return (%) 3 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $6 $3 $4 $3 $5 $5 Ratios (as a percentage of average net assets): Expenses before reductions 1.89 1.74 1.73 1.73 1.76 1.72 Expenses net of fee waivers 1.89 1.74 1.73 1.73 1.76 1.71 Expenses net of all fee waivers and credits 1.89 1.74 1.73 1.73 1.76 1.71 Net investment income 3.79 6 3.57 3.51 3.50 3.48 3.65 Portfolio turnover (%) 22 25 17 32 25 43 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expenses ratios was 0.04%. See notes to financial statements Annual report | New York Tax-Free Income Fund 19 Notes to financial statements Note 1 Organization John Hancock New York Tax-Free Income Fund (the Fund) is a non-diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with the preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. Since the Fund invests primarily in New York state issuers, the Fund may be affected by political, economic or regulatory developments in the state of New York. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
